


110 HRES 1506 IH: Recognizing the importance of the Border

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1506
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Issa submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing the importance of the Border
		  Patrol in combating human smuggling and commending the Department of Justice
		  for increasing the rate of human smuggler prosecutions.
	
	
		Whereas human smuggling continues to threaten the United
			 States as well as individuals in transport;
		Whereas human smuggling introduces numerous violent
			 criminals to neighborhoods and communities in the United States;
		Whereas human smuggling exposes the United States to
			 further acts of terrorism by subverting the authority of and safety provided by
			 United States Customs and Border Protection;
		Whereas individuals voluntarily being smuggled are exposed
			 to tragic and dangerous conditions, many times resulting in their injury or
			 death;
		Whereas countless individuals are abducted and smuggled
			 against their will continuing the grotesque practice of human slavery;
		Whereas human smuggling is often conducted by organized
			 crime and exposes Federal agents to increased danger in their enforcement
			 efforts;
		Whereas United States Customs and Border Protection has,
			 in the past, arrested many human smugglers only to see them freed by the
			 Federal Government without prosecution;
		Whereas many of these same human smugglers are repeatedly
			 arrested by United States Customs and Border Protection;
		Whereas such repeated encounters are extremely
			 demoralizing to the Border Patrol in a time when the American public is putting
			 tremendous pressure on the Border Patrol to do more to stop illegal border
			 crossings; and
		Whereas Federal prosecutions of human smugglers have
			 increased in recent months resulting in decreased repeat offenses and arrests
			 and uplifted Border Patrol morale: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)reaffirms its
			 support for the role and importance of the Border Patrol in combating human
			 smuggling; and
			(2)commends the Department of Justice for
			 increasing the rate of human smuggler prosecutions and urges the Department of
			 Justice to continue prosecuting human smugglers at a rate that will help
			 eliminate the scourge of human smuggling.
			
